BEAUCHAMP, Judge.
The appellant was given a sentence of thirty five years in the penitentiary by a jury in Tom Green County on an in*332dictment charging robbery and also alleging a prior conviction for a similar offense. The record contains no bills of exception and there is no brief in behalf of appellant to show upon what theory the appellant asks this court to reverse his case.
We have examined the record and it appears that the evidence is conclusive that he was engaged with two other men, the Boyd Brothers, in a hold-up in the City of San Angelo on December 30, 1940, by which they took the sum of $15.60 from B. F. Williams, who was engaged on that night in operating a filling station on the outskirts of the city.
The statement of facts shows the former conviction for a similar offense in Palo Pinto County, as set out in the indictment, and also several other convictions to run concurrently in Wichita County.
The record amply sustains the conviction with the penalty assessed and we find no error which this court may be called upon to consider.
The judgment of the trial court is affirmed.